UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                        UNITED STATES

                                                    v.

                          Airman First Class BRADLEY J. REED
                                 United States Air Force

                                            ACM S32207

                                           14 August 2014

         Sentence adjudged 21 November 2013 by SPCM convened at Aviano Air
         Base, Italy. Military Judge: Christopher F. Leavey (sitting alone).

         Approved Sentence: Bad-conduct discharge, confinement for 4 months.
         forfeiture of $1,000.00 pay per month for 4 months, and reduction to E-1.

         Appellate Counsel for the Appellant: Captain Jeffrey A. Davis.

         Appellate Counsel for the United States: Colonel Don M. Christensen.

                                                 Before

                             ALLRED, MITCHELL, and WEBER
                                 Appellate Military Judges

                   This opinion is subject to editorial correction before final release.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.



             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court